376 U.S. 514 (1964)
AUCLAIR TRANSPORTATION, INC., ET AL.
v.
UNITED STATES ET AL.
No. 724.
Supreme Court of United States.
Decided March 23, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
Peter T. Beardsley and Richard R. Sigmon for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Robert W. Ginnane and H. Neil Garson for the United States and the Interstate Commerce Commission; and William J. Taylor for Railway Express Agency, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.